Sufficiency of the evidence
                                 Guzman contends that there was insufficient evidence to
                    support his second-degree murder conviction. We review the evidence in
                    the light most favorable to the prosecution and determine whether "any
                    rational trier of fact could have found the essential elements of the crime
                    beyond a reasonable doubt." Jackson v. Virginia, 443 U.S. 307, 319 (1979)
                    (emphasis omitted); Mitchell v. State, 124 Nev. 807, 816, 192 P.3d 721, 727
                    (2008). Here, the jury heard testimony that Guzman, Charles Deverna,
                    Nathan Gray, and Anthony Dickerson went to Dickerson's apartment to
                    retrieve a printer. Once inside the apartment, Dickerson attacked
                    Guzman and the two began fighting over a handgun. Deverna broke up
                    the fight and was able to separate Dickerson from Guzman. However,
                    Guzman still held the handgun and everyone else stood with their hands
                    in the air and their palms facing outward. As Dickerson backed towards a
                    wall with his hands up, Guzman shot him. Dickerson was shot twice, once
                    in the chest and once in the back. We conclude that a rational juror could
                    reasonably infer from this evidence that Guzman committed second-
                    degree murder and was not acting in self-defense when he shot and killed
                    Dickerson. See NRS 200.010(1); NRS 200.020; NRS 200.030(2); People v.
                    Hardin, 102 Cal. Rptr. 2d 262, 268 n.7 (Ct. App. 2000) (the right to use
                    force in self-defense ends when the danger ceases). It is for the jury to
                    determine the weight and credibility to give conflicting testimony, and the
                    jury's verdict will not be disturbed on appeal where, as here, substantial
                    evidence supports its verdict. See Bolden v. State, 97 Nev. 71, 73, 624 P.2d
20, 20 (1981).




SUPREME COURT
       OF
    NEVADA
                                                         2
101 1947A aoggps4
                       Inadmissible hearsay
                                   Guzman contends that the State improperly elicited testimony
                       describing Debra Jo Tackett's and Dickerson's out-of-court statements to
                       present a motive for the killings. He argues that these hearsay
                       statements violated his Sixth Amendment right to confront his accusers
                       because neither Tackett nor Dickerson were available. As a general rule,
                       we review a district court's evidentiary rulings for an abuse of discretion,
                       Mclellan v. State,     124 Nev. 263, 267, 182 P.3d 106, 109 (2008),
                       Confrontation Clause issues de novo, Chavez v. State, 125 Nev. 328, 339,
                       213 P.3d 476, 484 (2009), and unpreserved issues for plain error, Vega v.
                       State, 126 Nev. „ 236 P.3d 632, 636-37 (2010). "An error is plain if
                       the error is so unmistakable that it reveals itself by a casual inspection of
                       the record. At a minimum, the error must be clear under current law,
                       and, normally, the defendant must show that an error was prejudicial in
                       order to establish that it affected substantial rights." Saletta v. State, 127
Nev. 254 P.3d 111, 114 (2011) (internal quotation marks,
                       brackets, and citations omitted). Here, the record reveals that Guzman
                       objected to the testimony elicited by the State on hearsay and foundation
                       grounds, the district court sustained his objections, and the district court
                       instructed the jury to disregard the testimony. The record does not reveal
                       that Guzman objected to any of the testimony on Confrontation Clause
                       grounds, the alleged error does not appear plainly from the record, and we
                       conclude that Guzman has not demonstrated plain error in this regard.
                       Ineffective assistance of counsel
                                    Guzman contends that defense counsel was ineffective for
                       failing to call several obvious witnesses to support his theory of the
                       defense. "This court has repeatedly declined to consider ineffective-

SUPREME COURT
        OF
     NEVADA
                                                             3
(0) 1947A    ..(efip
                assistance-of-counsel claims on direct appeal unless the district court has
                held an evidentiary hearing on the matter or an evidentiary hearing would
                be needless." Archanian v. State, 122 Nev. 1019, 1036, 145 P.3d 1008,
                1020-21 (2006). As Guzman has not demonstrated that either of these
                exceptions applies, we decline to consider this contention on direct appeal.
                Autopsy photographs
                            Guzman contends that the district court erred by admitting
                crime scene and autopsy photographs of the victims because they were
                inflammatory and cumulative. "The admissibility of gruesome
                photographs showing wounds on the victim's body lies within the sound
                discretion of the district court and, absent an abuse of that discretion, the
                decision will not be overturned." Flores v. State, 121 Nev. 706, 722, 120
                P.M 1170, 1180 (2005) (internal quotation marks omitted); see also Robins
                v. State, 106 Nev. 611, 622, 798 P.2d 558, 565 (1990) (discussing autopsy
                photographs). The record reveals that the district court viewed the
                photographs, heard the parties' arguments, required the State to lay a
                foundation as to the autopsy photographs, and found that the photographs
                were more probative than prejudicial. We conclude that the district court
                did not abuse its discretion in this regard.
                Erroneous jury instructions
                            Guzman contends that the district court improperly instructed
                the jury on premeditation and deliberation. The district court overruled
                Guzman's objection to this instruction after determining that it was an
                accurate statement of law. We note that the instruction is identical to the
                premeditation and deliberation instruction set forth in Byford v. State, 116
Nev. 215, 236-37, 994 P.2d 700, 714-15 (2000), and we conclude that the
                district court did not abuse its discretion in this regard.   See Crawford u.

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                State, 121 Nev. 744, 748, 121 P.3d 582, 585 (2005) (reviewing a district
                court's settlement of jury instructions for abuse of discretion). Guzman
                also challenges the reasonable doubt, implied malice, and equal and exact
                justice instructions, but he affirmatively waived any objections he had to
                these instructions during the trial and he has not demonstrated plain
                error on appeal. See Berry v. State, 125 Nev. 265, 282-83, 212 P.3d 1085,
                1097 (2009) (reviewing unpreserved challenges to jury instructions for
                plain error), abrogated on other grounds by State v. Castaneda, 126 Nev.
                   , 245 P.3d 550 (2010); Valdez v. State, 124 Nev. 1172, 1190, 196 P.3d
465, 477 (2008) (discussing plain-error review).
                Cumulative error
                             Guzman contends that cumulative error deprived him of a fair
                trial and warrants reversal of his conviction. However, because Guzman
                has failed to demonstrate any error, we conclude that he was not deprived
                of a fair trial due to cumulative error.
                             Having concluded that Guzman is not entitled to relief, we
                             ORDER the judgment of conviction AFFIRMED.



                                                                        J.
                                          Hardesty


                                                 J.
                Douglas                                        Cherry


                cc: Hon. David B. Barker, District Judge
                     Christopher R. Gram
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                           5
(0) 1947A